Citation Nr: 1751049	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gingivitis, claimed as a dental problem, and, if so, whether service connection for a dental disorder is warranted.

2.  Entitlement to a rating in excess of 20 percent for status post fracture of the left forearm with open reduction and internal fixation (left forearm disability).

3.  Entitlement to a compensable rating for a scar from a bone graft from the right iliac crest (surgical scars).


REPRESENTATION

Veteran represented by:	Benjamin D. Walters, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  In June 2015, the Board remanded this matter for additional development and it now returns for further appellate review.  

Service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2017).  In the present case, the record reflects that the issue of whether service connection might be awarded for a dental disorder for outpatient dental treatment purposes has been raised.  Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the Agency of Original Jurisdiction (AOJ) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

The issues of entitlement to increased ratings for a left forearm disability and surgical scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for gingivitis, claimed as a dental problem; the Veteran did not file a notice of disagreement, new and material evidence was not received within one year of notice of the decision, and no relevant official service department records were subsequently associated with the record.

2.  Evidence added to the record since the May 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gingivitis, claimed as a dental problem. 

3.  Teeth 9 and 10 were avulsed by trauma during service, and the Veteran has tooth loss resulting from loss of substance of the body of the maxilla or mandible in teeth 9 and 10.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying the claim of entitlement to service connection for gingivitis, claimed as a dental problem, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002) [(2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for gingivitis, claimed as a dental problem.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the loss of teeth 9 and 10 for compensation purposes are met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen the Previously Denied Claim

The RO denied the Veteran's claim for service connection for gingivitis, claimed as a dental problem, in a May 2003 rating decision.  The Veteran was advised of the decision and his appellate rights later that month.  However, no further communication regarding his claim of entitlement to service connection for a dental disorder was received until June 2009, when VA received his application to reopen such claim.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the May 2003 decision is final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002) [(2017)]; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for service connection for gingivitis, claimed as a dental problem, in the May 2003 rating decision because a review of the Veteran's service treatment records did not reveal any dental trauma.  Rather, such only showed evidence of gingivitis, which is not a disease subject to service connection.  The evidence received since such decision includes lay statements from the Veteran, including one in September 2009 in which he describes his in-service dental trauma, VA examination reports related to other disorders, and VA treatment records.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See id.  Consequently, as the newly received evidence addresses the nature of the in-service dental trauma the Veteran experienced, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of the May 2003 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gingivitis, claimed as a dental problem.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection is reopened.  

II.  Service Connection for Compensation Purposes

The Board will now proceed with a review of the Veteran's claim for service connection for a dental disorder on a de novo basis. As the AOJ considered his claim on the merits in the April 2012 statement of the case and March 2016 supplemental statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of such claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran contends that his current dental problems are the result of being struck in the mouth during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  Relevantly, these disabilities include loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for the loss of teeth 9 and 10 for compensation purposes is warranted.

Initially, as to the presence of a current disability, the Board notes that the Veteran is certainly competent to report his missing teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, service treatment records show that on April 19, 1980, the Veteran's 9th and 10th teeth were completely avulsed by trauma.  Specifically, he was involved in a fist fight with another soldier and underwent dental treatment and suffered a split lip.  X-rays obtained at that time revealed the absence of the Veteran's 9th and 10th root tips.  Several treatments were performed thereafter and in June 1981 a treating dentist noted that in relation to possible replacements for teeth 9 and 10, "some type [of] bar bridge [was] indicated due to [the Veteran's] loss of bone structure."

Here, there is competent evidence that the Veteran suffered the loss of teeth 9 and 10 due to in-service trauma with the accompanying loss of bone structure, and there is no evidence to establish that such loss could be restored by a suitable prosthesis. Furthermore, while the Veteran's service treatment records reflect that such was the result of his involvement in a fist fight, the Board finds that such does not constitute willful misconduct as he testified competently and credibly at his April 2015 hearing that he was, in fact, assaulted by the other soldier.  In fact, he has subsequently been awarded service connection for posttraumatic stress disorder based on such assault.  Therefore, the Board finds that the loss of his teeth was not the result of willful misconduct.  38 C.F.R. § 3.1(n).

Consequently, based on the foregoing, the Board finds that the narrow requirements for service connection for compensation purposes for the loss of teeth 9 and 10 have been met.  However, to the extent that the Veteran received in-service treatment for periodontal disease, the Board notes that service connection for periodontal disease for compensation purposes is not legally permitted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for loss of teeth 9 and 10 for compensation purposes is granted.


REMAND

The Board notes that Veteran's Vocational Rehabilitation and Employment (VRE) records are potentially relevant to the issues of entitlement to increased ratings for a left forearm disability and surgical scars.  Such records appear to be in a queue to be uploaded to the Veteran's electronic claims file, but despite awaiting their association since July 2017, the records are still unavailable to the Board.  Additionally, the Board notes that additional VA treatment records have been associated with the record since the March 2016 supplemental statement of the case (SSOC).  Importantly, an SSOC must be furnished to a claimant when additional pertinent evidence is received after an SSOC is issued and in this case, it appears both the VRE records and the VA treatment records are potentially relevant to the Veteran's claims.  38 C.F.R. § 19.31 (2017).  Thus, remand is required to address such due process deficiencies.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's VRE records with the claims folder.

2.  After reviewing the VRE records and the VA treatment records obtained since the issuance of the March 2016 supplemental statement of the case, determine whether the contents of such warrant additional development of the increased ratings claims.  If so, conduct the additional development.

3.  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


